United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1829
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

               Selvin Garcia-Garcia, also known as Jose Villarreal

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: November 13, 2013
                           Filed: November 18, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Selvin Garcia-Garcia pleaded guilty to charges of conspiracy to possess with
intent to distribute more than 500 grams of a methamphetamine mixture and
possession with intent to distribute more than 50 grams of actual methamphetamine
on premises where a child was present or resided. The District Court1 imposed a
sentence of 135 months in prison and 5 years of supervised release. On appeal,
Garcia-Garcia’s counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that Garcia-Garcia’s guilty plea was involuntary because Garcia-
Garcia mistakenly believed that he was eligible for safety-valve relief. Counsel
suggests that the interpreter who helped counsel and Garcia-Garcia discuss the plea
agreement may not have properly communicated its contents to Garcia-Garcia, who
speaks only Spanish. Garcia-Garcia has not filed a pro se supplemental brief.

       Garcia-Garcia did not challenge the voluntariness of his plea in the District
Court. His claim is therefore not cognizable in this direct appeal. See United States
v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990) (noting that a claim that defendant’s
guilty plea was involuntary is not cognizable on direct appeal unless first presented
to the district court).

      We have reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), and we have found no nonfrivolous issues. Accordingly, we affirm.
                     ______________________________




      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-